Citation Nr: 1825525	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to effective date earlier than September 11, 2012 for the grants of service connection for piriformis syndrome, bilateral lower extremity radiculopathy, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for a left knee disability, to include a torn meniscus.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served for a period of active duty for training (ACDUTRA) from November 2008 to February 2009, with additional service with the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted the Veteran's claims for service connection for piriformis syndrome, bilateral lower extremity radiculopathy, and IBS, each effective September 11, 2012.  Thereafter, via an April 2014 rating decision of Reno, Nevada RO, the Veteran was awarded service connection for GERD, effective September 11, 2012.  Jurisdiction of the Veteran's claims file resides with the Reno RO.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran contends that the effective date for the grants of service connection should be February 28, 2009-the date she completed basic training.  Specifically, the Veteran states that she was injured during basic training and was told by VA employees that she could not file a claim until she was discharged.  The Veteran further contends that it took about 3 years for her to be finally discharged from the United States Army Reserve in 2012 and that she should be awarded an earlier effective date because she inquired about filing a claim and receiving VA health services prior to September 11, 2012.


FINDINGS OF FACT

1. The Veteran was a member of the United States Army Reserve.  The only noted period of active duty service currently of record is a period of ACDUTRA from November 2008 to February 2009.

2. The Veteran's service personnel records (SPRs) indicate that she was injured in November 2008.  Thereafter, in a February 2009 memorandum for the United States Army Reserve Command, it was noted that the Veteran would be released from active duty due to a temporary medical condition.  

3. Copies of personal emails currently associated with the claims file indicate that the Veteran inquired with officials in the Army Reserve about the status of her discharge, as well as receiving medical treatment and filing a claim with VA, prior to September 11, 2012.  Specifically, in emails from January 2010, the Veteran inquired as to the status of her discharge.  In a response to the Veteran, it was indicated that the Veteran was to be discharged from the Army Reserve soon as her paperwork was being processed.

In March 2010, the Veteran messaged Captain M.P., describing an incident in service where she injured her back and tailbone.  The Veteran stated that she met with a liaison at Fort Jackson, South Carolina who gave her a copy of a line of duty (LOD) determination.  The liaison told the Veteran that she needed to present the LOD at VA facilities in order to receive medical treatment.  However, the Veteran indicated that she tried on two occasions to receive treatment from VA, but was told that she could not be seen until she was discharged and had a disability rating.  

Thereafter, in an April 2010 email, M.S., the Veteran's Unit Administrator, indicated that she had spoken with representatives at the VA RO in Los Angeles, California.  M.S. explained to the Veteran that she needed to file a claim with VA for a service-related disability or provide proof of extremely low income in order to qualify for VA medical services.  M.S. then provided the Veteran with a link to a web address wherein the Veteran could complete a VA Form 21-526 Application for Compensation and/or Pension.  The Veteran subsequently responded that she still needed assistance.  The Veteran explained that she had not yet been discharged, but employees at VA health facilities told her that she could not receive medical treatment until she was discharged and received a disability rating.

4. An April 2012 SPR indicated that the Veteran was to be discharged from the United States Army Reserve effective May 4, 2012.

5. On September 11, 2012, the Veteran contacted VA indicating that she intended to apply for compensation or pension benefits.  Thereafter, in October 2012, the Veteran submitted a completed VA 21-526EZ Fully Developed Claim form.


CONCLUSION OF LAW

The criteria for effective dates prior to September 11, 2012 for the awards of service connection for piriformis syndrome, bilateral lower extremity radiculopathy, IBS, and GERD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.4, 3.6, 3.102, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board finds that the Veteran is not entitled to an effective date prior to September 11, 2012 for the award of service connection for piriformis syndrome, bilateral lower extremity radiculopathy, IBS, and GERD.  Accordingly, the Veteran's claim will be denied.

In support of this determination, the Board initially notes that 38 C.F.R. § 3.400(b)(ii)(2) mandates that the effective date for an award of disability compensation for direct service connection shall be: (1) the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; or (2) the date of receipt of claim, or the date entitlement arose, whichever is later.  

In the instant case, the RO assigned an effective date of September 11, 2012, the date it received a statement conveying the Veteran's intention to file a claim for compensation.  Pursuant to the Veteran's SPRs, she completed her active service on February 28, 2009.  Thus, to receive effective dates that related back to her period of ACDUTRA, she would have had to file her claim within one year of February 28, 2009, as the binding law and regulations applicable in the instant case ultimately focus upon the Veteran's periods of active service and not the subsequent period of inactive service prior to May 4, 2012.

Specifically, 38 C.F.R. § 3.4(b)(1) states that "[b]asic entitlement [to disability compensation] exists if the veteran is disabled as the result of a personal injury or disease (including aggravation of a condition existing prior to service) while in active service if the injury or the disease was incurred or aggravated in line of duty."  (emphasis added).

Next, 38 C.F.R. § 3.6(a) defines "active service" as 

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.

As the Veteran's service-connected piriformis syndrome, bilateral lower extremity radiculopathy, IBS, and GERD were service-connected vis-à-vis the Veteran's period of ACDUTRA from November 2008 to February 2009, the Veteran's ultimate discharge from the Army Reserve, effective May 4, 2012, is not relevant to the decision in the instant case as the Veteran was not in a period of "active service" as defined by law at that time.

The Board acknowledges the Veteran's possible confusion regarding when she could file her claim.  As stated in the copies of emails associated with the claims file, the Veteran sought information from Army Reserve and VA personnel as to when she could file a claim.  Although the Veteran may have received unclear or even incorrect information, in April 2010, M.S. told the Veteran that she needed to file a claim with VA and provided the Veteran a link to a web address for the Veteran to complete a VA Form 21-526 Application for Compensation and/or Pension.  As the Veteran did not formally submit her intention to file a claim until September 11, 2012-approximately 3.5 years after February 28, 2009-she may not receive effective dates retroactive to February 2009.  See 38 C.F.R. § 3.400(b)(ii)(2).  Rather, the appropriate effective dates for the grants of service connection in the instant case are the date which the intention was received-September 11, 2012.  See 38 C.F.R. §§ 3.155, 3.400(b)(ii)(2).  Accordingly, the Board must deny the appeal.


ORDER

Effective dates prior to September 11, 2012 for the grants of service connection for piriformis syndrome, bilateral lower extremity radiculopathy, IBS, and GERD are denied.


REMAND

Following the July 2013 rating decision, the Veteran submitted a timely Notice of Disagreement (NOD) in August 2013.  Within the NOD, the Veteran expressed disagreement with the denial of her claim for service connection for a left knee disability.  The Statement of the Case (SOC) issued in April 2014 did not address the left knee issue.

Where there has been an initial adjudication of a claim and an NOD has been submitted, a claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for the issuance of an SOC as to the issue of service connection for a left knee disability is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to a left knee disability. 

The Veteran is hereby notified that, following the receipt this SOC, she must file a timely substantive appeal (VA Form 9) if she desires appellate review of this issue by the Board.  If, and only if, a timely substantive appeal is filed, this issue should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


